Citation Nr: 0534819	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye 
blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for defective vision was 
denied by a July 1959 Board decision.

2.  Evidence submitted subsequent to the July 1959 Board does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 1959 Board decision which denied a claim for 
service connection for defective vision is final. 38 U.S.C. § 
4004(b) (1958); 38 C.F.R. § 19.5 (1956).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for right eye 
blindness is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decision; the appellant's contentions 
including testimony presented during a hearing before the 
Board in April 2005; VA examination report dated in October 
2002; VA outpatient treatment records; and private medical 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran's application to reopen his claim of service 
connection for a right eye disability was received in January 
2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).


The Board notes that by a November 2002 rating decision, the 
RO apparently reopened the veteran's claim of entitlement to 
service connection for right eye blindness but denied the 
claim on the merits.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.  

The most recent and final denial of this claim was the 
Board's decision dated July 20, 1959.  That decision was not 
appealed and, in fact, there was no provision in law for 
appealing Board decisions at that time.  The veteran has not 
requested reconsideration of that decision; therefore, it is 
final.  Therefore, the Board must determine if new and 
material evidence has been submitted since the July 1959 
Board decision.  See 38 U.S.C.A. § 5108.  The Board denied 
the veteran's claim for service connection for defective 
vision because the record lacked evidence of an injury to the 
veteran's eyes and treatment for or diagnosis of active 
ocular disease during service.  In addition, the report of 
examination prior to discharge noted no evidence of eye 
pathology and visual acuity was shown as being within the 
range of normal.

The evidence in the claims file since the June 1959 Board 
decision includes VA and private treatment records none of 
which include diagnosis of or treatment for a right eye 
problem.  An October 2002 VA examination is also of record 
which diagnosed the veteran with presumed ocular 
histoplasmosis OD vs macular scar of unknown etiology, age-
related ns cataracts, and low vision OD, secondary to macular 
scar and stated that because of no history of injury or 
exposure, not as least as likely as not related to service.  
There remains no evidence of one unestablished fact - whether 
the veteran incurred disease or injury to the right eye 
during service.  He has submitted no evidence on this point, 
and he testified that he could not recall ever having 
problems with the right eye during service.  There also 
remains no evidence of another unestablished fact - whether 
the post-service right eye condition is otherwise related to 
service.  The VA examination contained a negative opinion on 
this point, and the veteran testified that he could not 
recall any of his physicians providing a positive opinion. 
Therefore, there is no evidence received since the 1959 Board 
decision that raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim is not 
reopened.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in June 2002.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the June 2002 notice letter, which preceded the November 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. The Board notes that the 
veteran has referenced treatment he received at the VA 
Hospital in Memphis in approximately 1956, which is when he 
states the right eye condition was first diagnosed.  In 
conjunction with his initial claim, the RO requested these 
records.  The Memphis VA Hospital responded in February and 
March 1959 that they had no records for the veteran.  There 
is no evidence since then indicating the records possibly 
exist, so it would be futile to ask for records now, more 
than 40 years later, that were not located at that time.


With a claim to reopen, such as this one, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
appellant a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. However, the claimant was afforded medical 
examination in October 2002 to obtain an opinion as to 
whether his right eye condition could be attributed to his 
military service and that opinion was negative.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
right eye blindness; the appeal is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


